DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, claims 1, 3, 5-8, 10-12, 14, 16, and 18-20 in the reply filed on 05-23-2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10-12, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt (9,877,542).
Regarding claim 1, Pratt discloses a rapid-entry shoe comprising: 
a sole portion and an upper, the upper comprising a rear portion, a side portion, a forward portion, and a transition portion between the forward portion and the side portion (fig 32); 
an elastic element (fig 32, member 84, col 9, lines 60-61) disposed at the side portion, the elastic element extending to and forming a portion of a topline of the rapid-entry shoe; 
a stabilizer disposed at the rear portion and extending from within the sole portion, the stabilizer comprising a base portion at least partially within the sole portion and an elevated portion (figs 27-27 and 32); 
wherein expansion or deformation of the elastic element enlarges a foot opening of the rapid-entry shoe, and wherein contraction of the elastic element reduces the foot opening of the rapid-entry shoe; wherein the stabilizer is configured to prevent the rear portion of the rapid-entry shoe from one or more of collapsing downward, flexing rearward and pivoting rearward; and wherein the elastic element is configured to enable the forward portion of the rapid-entry shoe to flex and/or pivot forward relative to the sole portion (col 9, lines 43-62).  

    PNG
    media_image1.png
    411
    435
    media_image1.png
    Greyscale

Regarding claim 3, Pratt discloses the stabilizer comprises an arch structure (figs 27-28 and 32, member 64) such that the base portion of the stabilizer comprises a first end and a second end, the first end coupled to or extending from a medial side of the sole portion of the rapid-entry shoe and the second end coupled to or extending from a lateral side of the sole portion of the rapid- entry shoe (figs 27-28 and 32, member 66 on both sides), wherein the elevated portion of the stabilizer extends between the first end and the second end and around the rear portion of the rapid-entry shoe, and wherein the arch structure of the stabilizer defines a window (fig 28 annotated above).  
Regarding claim 5, Pratt discloses a compressible lattice structure (fig 28 annotated above) positioned within the window, the compressible lattice structure coupled to the elevated portion of the stabilizer.

    PNG
    media_image2.png
    403
    411
    media_image2.png
    Greyscale

Regarding claim 6, Pratt discloses an expansion zone positioned within the window, the expansion zone (fig 32 annotated above) coupled to the elevated portion of the stabilizer.  
Regarding claim 7, Pratt discloses a deflectable element (fig 32 annotated above) positioned within the window, the deflectable element coupled to the elevated portion of the stabilizer.  
Regarding claim 8, Pratt discloses a rapid-entry shoe comprising: 
a sole portion and an upper, the upper comprising a rear portion, a side portion, a forward portion, and a transition portion between the forward portion and the side portion (fig 32); 
an elastic element (fig 32, member 84, col 9, lines 60-61) disposed at the side portion, the elastic element extending to and forming a portion of a topline of the rapid-entry shoe; 
a stabilizer disposed at the rear portion and extending from within the sole portion, the stabilizer comprising a base portion at least partially within the sole portion and an elevated portion (figs 27-27 and 32); 
the stabilizer comprises an arch structure (figs 27-28 and 32, member 64) such that the base portion of the stabilizer comprises a first end and a second end, the first end coupled to or extending from a medial side of the sole portion of the rapid-entry shoe and the second end coupled to or extending from a lateral side of the sole portion of the rapid- entry shoe (figs 27-28 and 32, member 66 on both sides), wherein the elevated portion of the stabilizer extends between the first end and the second end and around the rear portion of the rapid-entry shoe, and wherein the arch structure of the stabilizer defines a window (fig 28 annotated above).  
wherein expansion or deformation of the elastic element enlarges a foot opening of the rapid-entry shoe, and wherein contraction of the elastic element reduces the foot opening of the rapid-entry shoe; wherein the stabilizer is configured to prevent downward collapse of the rear portion of the rapid-entry shoe (col 9, lines 43-62).  

Regarding claim 10, Pratt discloses a compressible lattice structure (fig 28 annotated above) positioned within the window, the compressible lattice structure coupled to the elevated portion of the stabilizer.
Regarding claim 11, Pratt discloses an expansion zone positioned within the window, the expansion zone (fig 32 annotated above) coupled to the elevated portion of the stabilizer.  
Regarding claim 12, Pratt discloses a deflectable element (fig 32 annotated above) positioned within the window, the deflectable element coupled to the elevated portion of the stabilizer.  
Regarding claim 14, Pratt discloses a rapid-entry shoe comprising: 
a sole portion and an upper, the upper comprising a rear portion, a side portion, a forward portion, and a transition portion between the forward portion and the side portion (fig 32); 
an elastic element (fig 32, member 84, col 9, lines 60-61) disposed at the side portion, the elastic element extending to and forming a portion of a topline of the rapid-entry shoe; 
a stabilizer disposed at the rear portion and extending from within the sole portion, the stabilizer comprising a base portion at least partially within the sole portion and an elevated portion (figs 27-27 and 32); 
wherein the stabilizer comprises a top fin (fig 32 annotated above) coupled to the elevated portion of the stabilizer, the top fin being configured to be vertically stable and laterally mobile relative to the elevated portion of the stabilizer; 
wherein expansion or deformation of the elastic element enlarges a foot opening of the rapid-entry shoe, and wherein contraction of the elastic element reduces the foot opening of the rapid-entry shoe; wherein the stabilizer is configured to prevent downward collapse of the rear portion of the rapid-entry shoe (col 9, lines 43-62).  
Regarding claim 16, Pratt discloses the stabilizer comprises an arch structure (figs 27-28 and 32, member 64) such that the base portion of the stabilizer comprises a first end and a second end, the first end coupled to or extending from a medial side of the sole portion of the rapid-entry shoe and the second end coupled to or extending from a lateral side of the sole portion of the rapid- entry shoe (figs 27-28 and 32, member 66 on both sides), wherein the elevated portion of the stabilizer extends between the first end and the second end and around the rear portion of the rapid-entry shoe, and wherein the arch structure of the stabilizer defines a window (fig 28 annotated above).  
Regarding claim 18, Pratt discloses a compressible lattice structure (fig 28 annotated above) positioned within the window, the compressible lattice structure coupled to the elevated portion of the stabilizer.
Regarding claim 19, Pratt discloses an expansion zone positioned within the window, the expansion zone (fig 32 annotated above) coupled to the elevated portion of the stabilizer.  
Regarding claim 20, Pratt discloses a deflectable element (fig 32 annotated above) positioned within the window, the deflectable element coupled to the elevated portion of the stabilizer.  
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732